Citation Nr: 1724524	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-18 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability

(The issue of whether new and material evidence has been received to reopen the claim for service connection for a sinus condition will be addressed in a separate decision of the Board.)


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1968 to March 1970 and from May 1970 to May 1974.

The matter initially came before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in St. Petersburg, Florida.

Following evidentiary development pursuant to an October 2010 Board remand, a May 2011 Board decision denied service connection for a left knee disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2011 Joint Motion for Remand (JMR), the Court entered an order in November 2011 vacating the May 2011 Board decision and remanding the case to the Board for compliance with the JMR.  The Board later, in March 2012, remanded the case again so that compliance with the JMR could be accomplished.  The case was again deemed to be in need of further development and remanded in July 2013.  The Board again remanded the case in November 2014 for additional development.

The scope of representation for the representative listed on the title page is limited to the Veteran's appeal for entitlement to service connection for a left knee disability.  See VA Form 21-22a, Appointment of Individual as Claimant's Representative, received in September 2016.  The Veteran has different representation for the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a sinus condition, which will be addressed in a separate decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The Veteran's current left knee disability did not have onset during nor was it caused by his active service, and arthritis of the left knee did not manifest within one year of separation from active service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100; 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by a letter dated December 2008.  38 U.S.C.A. §§5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the duty to assist, the Veteran's service treatment records, and VA outpatient treatment records have been obtained.  Moreover, the Veteran has been afforded VA examinations.  See Barr v. Nicholson 21 Vet. App. 303, 311.  VA afforded the Veteran examinations and obtained relevant opinions regarding his left knee disability throughout the appeal period.  Specifically, the April 2016 examiner performed adequate physical examination of the Veteran, took into account the Veteran's statements and treatment records, and provided adequate information for rating purposes.
The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

There has been substantial compliance with the prior Board remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Indeed, the AOJ obtained an April 2016 VA examination and the examination and opinion are adequate.

Finally, in the November 2014 remand, the Board directed the AOJ to associate with the claims file a copy of Dr. Young's medical opinion regarding the Veteran's left knee disability.  The AOJ obtained Dr. Young's opinion and it is associated with the claim's file.


Legal Criteria

The Veteran seeks entitlement to service connection for a left knee disability.  He asserts that his currently diagnosed left knee disability is etiologically related to his period of service.  The Veteran specifically alleged that his left knee injury is due to an injury he sustained when he ran into a pitcher during baseball training.  Throughout the pendency of the appeal, the Veteran primarily asserted that his left knee disability had its onset in service.  Specifically, in a June 2009 notice of disagreement (NOD) and in a December statement the Veteran, in part, explained his left knee disability initially had its onset during service, after he injured his knee during baseball practice. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred in, or aggravated by service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, 451 F.3d 1331.  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. 303, 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Analysis

The medical evidence of record shows that the Veteran has been diagnosed with degenerative disease (osteoarthritis) and synovitis/ lateral meniscal tear of the left knee.  The Board notes that the Veteran injured his left leg in June 1971 when he ran into a pitcher during a baseball game while stationed in Germany, and was unable to walk on it.  The treating physician noted that there was a tender area above the knee on the lateral aspect of the thigh and a temporary profile was needed.  It was specifically noted that the knee was "WNL" (within normal limits).  The evidence of record further indicates that the Veteran was treated for lipoma of the knee cap in November 1972.  At that time the Veteran gave a history of having a knee injury a year earlier.  The Board notes that no complaint of pain or dysfunction of the knee joint was noted.  The Board further notes that the service treatment records (STRs) are otherwise negative for complaints of left knee abnormalities or any chronic left knee condition during service, or findings of this condition at the time of separation due to the 1971 left knee injury.  

The Veteran was subsequently diagnosed many years after service with lateral meniscal tear of the left knee in August 1995 and degenerative osteoarthritis in 2009.  An August 1995 post treatment record noted complaints of posterior pain in the left knee.  The Veteran underwent arthroscopy surgery to remove a knot on his left knee; however, there was no evidence of fracture, dislocation or significant degenerative change.  Treatment records from Biloxi VA Medical Center show complaints regarding the left knee, but did not indicate evidence of any left knee injury in service.

A Private medical record from L. Ling, M.D., from May 2012 to October 2014 showed complaints of persistent left knee pain.  A February 2010 VA treatment record showed left knee pain, mild osteoarthritis and noted the Veteran's condition could be consistent with a mechanical type problem such as a meniscal tear or loose body.

The question remaining for consideration is whether the Veteran's knee disability is etiologically related to service.  As to the in-service element of service connection, the Veteran contends that he has a left knee disability that is attributable to military service.  Specifically, the Veteran asserts that he injured his knee during baseball practice and was placed on temporary profile.  He also contends that he "self-medicated" for years prior to seeking medical attention.  The Board does not dispute that the Veteran injured his left leg during baseball practice.  Specifically, a June 1971 treatment record shows that the Veteran presented for treatment after sustaining an injury during a baseball game the night before.  It was noted that the Veteran reported he was having difficulty walking on his left leg.  The treating physician noted that there was tenderness above the knee on the lateral aspect of the thigh and a temporary profile was needed.   The knee itself, however, was described as being within normal limits. 

Initially, the Board notes that, pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. 
 § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101 (3) or 38 C.F.R. § 3.309 (a).  Walker, 708 F.3d 1331.  Arthritis is one of the listed diseases and the Veteran has been diagnosed with arthritis.  Here, however, arthritis was neither shown nor noted in service; 38 C.F.R. § 3.303 (b) is therefore inapplicable.  Moreover, chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101 (3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).  In this case, however, there is neither evidence nor argument that arthritis manifested within the one year presumptive period and entitlement to service connection for a left knee disability is therefore not warranted on this basis.  

In a September 2014 letter, D. Young, M.D., stated, in part, based on the information provided by the Veteran, his left knee condition is more likely than not connected to his injury while in the military.  Dr. Young opined that even minor meniscal tear, resulting in surgery, have consequences; and scar tissue develops around the surgical site and incisions, traps and irritates the nerves that then causes chronic pain and at times would not show up on any x-ray and are very rare to find on even MRIs.  According to Dr. Young, the medical notes showed a situation where the Veteran injured his knee, had some ligament damage, which then led to the Veteran developing a meniscal tear in his knee that has now developed into a chronic knee condition.  Dr. Young further opined that if the Veteran's condition was due to normal aging, there would have been more issues in the right knee.

A November 2010 VA joints examination report reflects a diagnosis of left knee degenerative arthritis.  The examiner opined that the Veteran's condition was consistent with natural age, and not caused by or related to his knee injury in service, because there is no evidence of meniscal tear.  

A November 2012 VA examiner opined that the Veteran's current left knee disabilities are less likely than not proximately due to or the result of the Veteran's in-service injury.  As a rationale for the opinion, the November 2012 VA examiner stated that there is no current objective evidence to sustain osteoarthritis diagnosis, and opined if present, it cannot be attributed to a "thigh contusion in 1971," or to the "lipoma in 1972."  He further opined, that current medical literature demonstrate that traumatic arthritis settled in 1-2 years after the trauma, as such any changes appearing later on in life cannot be attributed to the trauma.  The November 2012 examiner stated there is no evidence of large amount of bone around the patella in a January 2010 MRI, and a November 2010 x-rays did not demonstrate the presence of osteoarthritis.  The examiner further observed that osteophytes were shown on x-rays of the left knee, but opined; osteophytes do not have any clinical significance, as they cannot be a standalone diagnosis.  The November 2012 VA examiner found no objective evidence in the record of osteoarthritis or knee disability or knee problems preceding the Veteran's complaints of knee pain.  A January 2014 addendum to this report is also of record and contains similar information.

An April 2016 VA knee examiner opined that it is less likely as not that the Veteran's left knee condition is caused by or a result of or incurred in service, or initiated by the in-service injury, because the STRs are silent for left knee abnormalities at the time of the injury in 1971, and for any chronic left knee condition during service, or a finding of the condition at the time of separation, noting, that the condition was diagnosed in 1995, twenty-four years after the Veteran's separation from service.  The Veteran did not report flare-ups of the knee.  Functional loss or impairment of the joint or extremity was reported.  The Veteran reported, "sometimes I can walk pretty good, sometimes I can't walk."  Range of motion was abnormal or outside of normal range.  Range of motion did not contribute to functional loss and no pain was noted on the examination.  No evidence of pain with weight bearing was noted, and no objective evidence of localized tenderness or pain on palpation of the joint or soft tissue was reported.  The Veteran was able to perform repetitive use testing with at least three repetitions, and no additional functional loss or range of motion was noted after three repetitions.  Muscle strength was rated as normal, with no reduction in muscle strength.  No muscle atrophy and no ankylosis were noted.  No shin splints, stress fracture, chronic exertional compartment or any other tibia and/or fibular impairment were noted.  Meniscal tear was noted, however, there were no other physical findings, complications, conditions, signs or symptoms related to any condition noted.  It was noted that the Veteran uses a brace regularly.  Degenerative arthritis was documented.  X-ray showed mild degenerative patellar surring.

The April 2016 examiner opined that she was unable to determine the etiology of the Veteran's left knee condition because of the lack of records from the time of separation in 1974 until 1995, with service treatment records showing normal left knee at the time of the Veteran's lower extremity injury in 1971, and normal left knee examination at separation.  The examiner also stated that the Veteran's osteoarthritis lateral femoral left knee, which commenced in December 2008 with mild degenerative patella spurring, is part and parcel of osteoarthritis.  The April 2016 VA examiner opined it is at least as likely as not that the etiology or cause of the Veteran's left knee condition includes his age, obesity and previous surgery.  The examiner stated that prior meniscal injury and prior surgery on the knee are well recognized risk factors for subsequent development of osteoarthritis.  The examiner opined that it is less likely as not that the Veteran's osteoarthritis condition was hastened by the in-service injury, because there is no documentation of any left knee abnormalities during the injury in 1971, and STRs are silent for any injuries to the left knee itself.  This medical opinion is entitled to significant probative weight because the physician explained the reasons for her conclusions based on an accurate characterization of the evidence of record, including the Veteran's statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In light of the foregoing, the Board finds that service connection for a left knee disability is not warranted.  Evidence against the Veteran's claim includes the April 2016 VA examination and medical opinion.  The April 2016 examiner's report reflects that he reviewed the entire claims file, and opined that the Veteran's left knee disability was not related to the in service 1971 incident, and the Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any injury to the left knee itself.  In so finding, the examiner noted that service treatment records reflect visits for injury to the leg, requiring a temporary profile.  Veteran was first treated for left knee symptoms in 1995 when his treating physician found no evidence of fracture, dislocation or significant degenerative change.  In addition, the examiner opined that degenerative joint disease in the left knee is consistent with age, obesity and previous surgery.

The 2016 VA opinion has significant probative value because it includes an explanation of the bases for the negative opinion, to include based on available lay statements and medical records.  Thus, the opinion outweighs the September 2014 medical opinion from Dr. Young, along with the Veteran's more general lay assertions as to the etiology of his current left knee disability.

The Board notes that post-service, the evidence of record shows that the Veteran first complained of left knee symptoms in VA treatment records dated in August 1995.  See, Pensacola Baptist Hospital treatment record.  However, these treatment records when considered with the entirety of the record do not show that the Veteran's left knee disability, first diagnosed in 1995, has a direct link between current disability and service.  As the April 2016 VA examiner explained the reasons for his conclusions, his opinion is entitled to significant probative weight. See Nieves-Rodriguez, 22 Vet. App. 295 (most of the probative value of a medical opinion comes from its reasoning).  Further, although the April 2016 VA examiner noted the absence of treatment until many years after service, this was not the sole basis for his opinion.  Buchanan, 451 F.3d 1331, 1336 n. 1 (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Rather, he cited additional factors; including determination that the Veteran's left knee degenerative joint disease is consistent with age, obesity and prior surgery related changes is the primary cause of disability.  

The Board finds the contemporaneous statements indicating a lack of left knee problems to be of greater probative weight than the later statements made during the course of an appeal from the denial of compensation benefits.  As a matter of persuasive authority, it is recognized by codified rules of evidence (specifically Fed. R. Evid. 803 (4)) that statements made for the purpose of medical treatment generally are reliable and the Court has stated that "[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons." See Rucker v. Brown, 10 Vet. App. 67, 73 (1997))).  Thus, reading the April 2016 VA examiner's opinion that it is more likely suggestive that the left knee disability itself is consistent with age, obesity or prior surgery related changes than service, as a whole and in the context of the evidence of record, is more probative than the Veteran's general lay statements.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Based on the foregoing, the Board also finds that the VA examiner's opinion is entitled to significant probative weight because the examiner explained the reasons for her conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's statements.  See Nieves-Rodriguez v, 22 Vet. App. 295, 304.  Finally, there is no evidence or argument that a chronic disease of the left knee manifested in service or within the one year presumptive period or that the Veteran's current left knee disability is related to service.

To the extent that the Veteran contends that his current left knee disability is related to the reported in service injury in 1971, in contrast, during his May 1974 examination for separation from service, no left knee disorder was found.  As discussed above, the Veteran reported he sustained an in service injury to the left leg in 1971 when he ran into a baseball pitcher.  However, if the Veteran had been experiencing recurrent symptoms of left knee problems during service, it would be reasonable to infer that he would have reported such symptoms sometime after the occurrence of the injury.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (stating that the Board, as fact finder, is permitted to draw inferences based on the evidence, so long as any such inference does not result in a medical determination); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (stating that fact finders "may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings" (internal quotations omitted)).  

The Board has noted that when seen for treatment of a lipoma of the left knee in service, the Veteran reported a history of having a left knee injury a year earlier.  However, that history of a left knee injury is contradicted by the contemporaneous records showing that the injury was to the side of the thigh rather than to the knee.  For this reason, the Board finds that the history of having a left knee injury in service is not credible.  In addition, when treated for the lipoma of the knee, there is no indication that at that time he reported having any symptoms involving the left knee.  The fact that the Veteran did not report having left knee problems during service (other than the lipoma) or for many years after weighs against any assertion that these symptoms began during service and continued after service.

As to the Veteran's statements that there is a relationship between his current left knee disability and his military service, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson, 581 F.3d 1313, 1316.  However, the Veteran's statements as to the etiology of his current left knee disability, diagnosed many years after service, are not competent evidence.  Here, whether pathology of one part of the anatomy is related to a specific injury, in a manner that is not observable other than by perceived pain, is a complex question that is beyond the realm of knowledge of a layperson.  The weight of the evidence is thus against a relationship between the current left knee disability and service.  For all of the above reasons, the preponderance of the evidence is against the elements required to establish service connection for a left knee disability.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claims must be denied.  


ORDER

Entitlement to service connection for degenerative osteoarthritis and meniscal tear of the left knee is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


